Citation Nr: 1038781	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for hypertension.

2.  Entitlement to a disability rating greater than 10 percent 
for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from June 1964 to June 1968, and 
from March 1969 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA), 
Regional Office (RO), in St. Petersburg, Florida.

In April 2008, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at the 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

This matter was previously before the Board in October 2008, at 
which time it was remanded for additional development.  It is now 
returned to the Board.

The Board notes that the issues on appeal previously included 
service connection for a disability of the left hand.  However, 
during the pendency of the appeal, by rating action dated in 
March 2010, service connection for arthralgia of the proximal 
interphalangeal joint of the left long finger with limited range 
of motion was granted, effective as of May 1, 1995.  As this 
represents a full grant of the benefit sought on appeal, the 
issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

In correspondence received by the RO in May 2010, the Veteran 
indicated that he had been admitted to the James A. Haley VA 
Hospital from April 14, 2010, to April 21, 2010, for vascular 
problems.  Potentially relevant records from this hospitalization 
have not been associated with the Veteran's claims file.  VA has 
a duty to request all available and relevant records from federal 
agencies, including VA medical records.  See 38 C.F.R. § 
3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(because VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at the 
time a decision is made).  As such, on remand, outstanding 
records from the James A. Haley VA Hospital, along with any VA 
outpatient treatment records dated from December 2008, should be 
obtained. 

As this matter is being remanded for the reasons set forth above, 
and as the Veteran's April 2010 hospitalization has demonstrated 
a possible increase in severity of the Veteran's service-
connected hypertension and atrial fibrillation, the Board finds 
that an updated VA examination is needed to fully and fairly 
evaluate the Veteran's claims for an increased disability rating.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should 
have ordered a contemporaneous examination of the Veteran because 
a 23-month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate 
VA medical facilities and obtain hospital 
treatment records of the Veteran from the 
James A. Haley VA Hospital dated from April 
14, 2010, to April 21, 2010, along with any 
additional VA outpatient treatment records 
dated from December 2008 to the present.  All 
records obtained should  be associated with 
the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for 
a VA cardiology examination to determine the 
current nature and severity of his service 
connected hypertension and atrial 
fibrillation.  The claims file and a copy of 
this Remand  should be made available to and 
reviewed by the examiner before the 
examination.  Any tests or studies deemed 
necessary by the examiner should be 
accomplished.

The examiner is requested to provide the 
Veteran's blood pressure readings, as well as 
whether he uses medication to control his 
hypertension.  Additionally, any other 
symptomatology resulting from his 
hypertension should be noted.

The examiner is requested to specifically 
indicate whether the Veteran has paroxysmal 
atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per 
year documented by electrocardiogram or 
Holter monitor.

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disabilities, if any, on the 
his employment and activities of daily life.  
A complete rationale for any opinion 
expressed shall be provided.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


